DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 27, 2022 has been entered.
 
Response to Amendment
The Amendment filed January 27, 2022 has been entered. Claims 1-15 and 17-20 remain pending in the application.  

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
No claims are presently being interpreted under 35 U.S.C. 112(f).

Claim Objections
A series of singular dependent claims is permissible in which a dependent claim refers to a preceding claim which, in turn, refers to another preceding claim.
A claim which depends from a dependent claim should not be separated by any claim which does not also depend from said dependent claim.  It should be kept in mind that a dependent claim may refer to any preceding independent claim.  In general, applicant's sequence will not be changed.  See MPEP § 608.01(n).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 10-15 and 17-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fine (US 2014/0094666 A1) (hereinafter – Fine).

Regarding claim 1, Fine discloses A biological information measurement apparatus comprising (Abstract and entire document):
a memory, storing a program (Para. [0020], “a memory utility for storing coefficients required to perform predetermined calculation by the data processing and analyzing utility, and an external information exchange utility configured to enable downloading of the processed information to an external user or to display it.”);
a processor, executing the program stored in the memory to be configured to (Para. [0020], “a memory utility for storing coefficients required to perform predetermined calculation by the data processing and analyzing utility, and an external information exchange utility configured to enable downloading of the processed information to an external user or to display it.”);
measure a value representing oxygen concentration in blood of a subject (FIG. 18 and para. [0108], “As illustrated in FIG. 18, the oxygen saturation drops. Then, the breath was reactivated, illustrated by a restoration of the oxygen saturation. The graph demonstrates the behavior of ratio of R1/R2 during this experiment and reveals good correspondence between the ratio and the induced change of oxygen saturation.”);
measure, by referring to a change in the value measured by the processor, as an oxygen circulation time within a predetermined time period with an end time thereof set to be later than a restart time of breathing of the subject from holding of breathing, a time duration from the restart time to a detection time of an inflection point of the value, wherein the detection time of the inflection point of the value is detected after the holding of breathing and after the restart time of breathing (FIG. 18 and para. [0108], “As illustrated in FIG. 18, the oxygen saturation drops. Then, the breath was reactivated, illustrated by a restoration of the oxygen saturation. The graph demonstrates the behavior of ratio of R1/R2 during this experiment and reveals good correspondence between the ratio and the induced change of oxygen saturation.”),
when a plurality of inflection points of the value has been detected during the predetermined time period, measure as the oxygen circulation time a time duration from the restart time to the detection time of the inflection point, wherein the inflection point is detected after the restart time and is smallest in value than remaining inflection points from among the plurality of infection points (FIG. 18 and para. [0108], “As illustrated in FIG. 18, the oxygen saturation drops. Then, the breath was reactivated, illustrated by a restoration of the oxygen saturation. The graph demonstrates the behavior of ratio of R1/R2 during this experiment and reveals good correspondence between the ratio and the induced change of oxygen saturation.”),
wherein each of the plurality of inflection points is a predetermined location where the oxygen concentration measured at the predetermined location changes from decreasing to increasing in response to the restart time of breathing (FIG. 18 and para. [0108], “As illustrated in FIG. 18, the oxygen saturation drops. Then, the breath was reactivated, illustrated by a restoration of the oxygen saturation. The graph demonstrates the behavior of ratio of R1/R2 during this experiment and reveals good correspondence between the ratio and the induced change of oxygen saturation.”).
Regarding claim 2, Fine discloses The biological information measurement apparatus according to Claim 1, the processor executes the program to be further configured to receive an instruction from a user (Para. [0019], “a detection system including at least one light detection unit configured for detecting time-dependent fluctuations of the intensity of the light response and generating data indicative of the DLS measurement”); and
modify at least one of a start time and the end time of the predetermined time period in response to the instruction received by the processor (Para. [0019], “a detection system including at least one light detection unit configured for detecting time-dependent fluctuations of the intensity of the light response and generating data indicative of the DLS measurement”).
Regarding claim 3, Fine discloses The biological information measurement apparatus according to Claim 2, wherein the processor is further configured to modify the start time of the predetermined time period to be later than the restart time (Para. [0019], “a detection system including at least one light detection unit configured for detecting time-dependent fluctuations of the intensity of the light response and generating data indicative of the DLS measurement”).
Regarding claim 4, Fine discloses The biological information measurement apparatus according to Claim 2, wherein the processor is further configured to set at least one of the start time and the end time of the predetermined time period on each subject (Para. [0019], “a detection system including at least one light detection unit configured for detecting time-dependent fluctuations of the intensity of the light response and generating data indicative of the DLS measurement”).
Regarding claim 5, Fine discloses The biological information measurement apparatus according to Claim 3, wherein the processor is further configured to set at least one of the start time and the end time of the predetermined time period on each subject (Para. [0019], “a detection system including at least one light detection unit configured for detecting time-dependent fluctuations of the intensity of the light response and generating data indicative of the DLS measurement”).
Regarding claim 10, Fine discloses The biological information measurement apparatus according to Claim 1, wherein the processor executes the program to be further configured to update a length of the predetermined time period in accordance with each of the oxygen circulation times measured by the processor such that the detection time of the inflection point of the value falls within the predetermined time period (FIG. 18 and para. [0108], “As illustrated in FIG. 18, the oxygen saturation drops. Then, the breath was reactivated, illustrated by a restoration of the oxygen saturation. The graph demonstrates the behavior of ratio of R1/R2 during this experiment and reveals good correspondence between the ratio and the induced change of oxygen saturation.”).
Regarding claim 11, Fine discloses The biological information measurement apparatus according to Claim 10, wherein the processor is further configured to measure at least one of a start time and the end time of the predetermined time period on each subject in accordance with the oxygen circulation time of the subject measured by the processor (FIG. 18 and para. [0108], “As illustrated in FIG. 18, the oxygen saturation drops. Then, the breath was reactivated, illustrated by a restoration of the oxygen saturation. The graph demonstrates the behavior of ratio of R1/R2 during this experiment and reveals good correspondence between the ratio and the induced change of oxygen saturation.”).
Regarding claim 12, Fine discloses The biological information measurement apparatus according to Claim 1, wherein the processor is further configured to measure the oxygen circulation time by detecting the inflection point of the value throughout the predetermined time period (FIG. 18 and para. [0108], “As illustrated in FIG. 18, the oxygen saturation drops. Then, the breath was reactivated, illustrated by a restoration of the oxygen saturation. The graph demonstrates the behavior of ratio of R1/R2 during this experiment and reveals good correspondence between the ratio and the induced change of oxygen saturation.”).
Regarding claim 13, Fine discloses The biological information measurement apparatus according to Claim 2, wherein the processor is further configured to measure the oxygen circulation time by detecting the inflection point of the value throughout the predetermined time period (FIG. 18 and para. [0108], “As illustrated in FIG. 18, the oxygen saturation drops. Then, the breath was reactivated, illustrated by a restoration of the oxygen saturation. The graph demonstrates the behavior of ratio of R1/R2 during this experiment and reveals good correspondence between the ratio and the induced change of oxygen saturation.”).
Regarding claim 14, Fine discloses The biological information measurement apparatus according to Claim 3, wherein the processor is further configured to measure the oxygen circulation time by detecting the inflection point of the value throughout the predetermined time period (FIG. 18 and para. [0108], “As illustrated in FIG. 18, the oxygen saturation drops. Then, the breath was reactivated, illustrated by a restoration of the oxygen saturation. The graph demonstrates the behavior of ratio of R1/R2 during this experiment and reveals good correspondence between the ratio and the induced change of oxygen saturation.”).
Regarding claim 15, Fine discloses The biological information measurement apparatus according to Claim 1, wherein the processor is further configured to measure the oxygen circulation time using the detection time of the inflection point of the value falling within the predetermined time period out of the inflection points of the value detected during a time duration throughout which the value is measured (FIG. 18 and para. [0108], “As illustrated in FIG. 18, the oxygen saturation drops. Then, the breath was reactivated, illustrated by a restoration of the oxygen saturation. The graph demonstrates the behavior of ratio of R1/R2 during this experiment and reveals good correspondence between the ratio and the induced change of oxygen saturation.”).
Regarding claim 17, Fine discloses A biological information measurement apparatus comprising (Abstract and entire document):
a first measurement unit that measures a value representing oxygen concentration in blood of a subject (FIG. 18 and para. [0108], “As illustrated in FIG. 18, the oxygen saturation drops. Then, the breath was reactivated, illustrated by a restoration of the oxygen saturation. The graph demonstrates the behavior of ratio of R1/R2 during this experiment and reveals good correspondence between the ratio and the induced change of oxygen saturation.”);
a second measurement unit that measures, by referring to a change in the value measured by the first measurement unit, as an oxygen circulation time a time duration from a restart time of breathing of the subject from holding of breathing to a detection time of an inflection point of the value, wherein the detection time of the inflection point of the value is detected after the holding of breathing and after the restart time of breathing (FIG. 18 and para. [0108], “As illustrated in FIG. 18, the oxygen saturation drops. Then, the breath was reactivated, illustrated by a restoration of the oxygen saturation. The graph demonstrates the behavior of ratio of R1/R2 during this experiment and reveals good correspondence between the ratio and the induced change of oxygen saturation.”);
and a modification unit that modifies at least one of a start time and an end time of a detection time period within which the inflection point of the value is detected (FIG. 18 and para. [0108], “As illustrated in FIG. 18, the oxygen saturation drops. Then, the breath was reactivated, illustrated by a restoration of the oxygen saturation. The graph demonstrates the behavior of ratio of R1/R2 during this experiment and reveals good correspondence between the ratio and the induced change of oxygen saturation.”),
when a plurality of inflection points of the value has been detected during the predetermined time period, the second measurement unit measures as the oxygen circulation time a time duration from the restart time to the detection time of the inflection point, wherein the inflection point is detected after the restart time and is smallest in value than remaining inflection points from among the plurality of infection points (FIG. 18 and para. [0108], “As illustrated in FIG. 18, the oxygen saturation drops. Then, the breath was reactivated, illustrated by a restoration of the oxygen saturation. The graph demonstrates the behavior of ratio of R1/R2 during this experiment and reveals good correspondence between the ratio and the induced change of oxygen saturation.”),
wherein each of the plurality of inflection points is a predetermined location where the oxygen concentration measured at the predetermined location changes from decreasing to increasing in response to the restart time of breathing (FIG. 18 and para. [0108], “As illustrated in FIG. 18, the oxygen saturation drops. Then, the breath was reactivated, illustrated by a restoration of the oxygen saturation. The graph demonstrates the behavior of ratio of R1/R2 during this experiment and reveals good correspondence between the ratio and the induced change of oxygen saturation.”).
Regarding claim 18, Fine discloses The biological information measurement apparatus according to Claim 17, further comprising a reception unit that receives an instruction from a user, wherein the modification unit modifies at least one of the start time and the end time of the detection time period in response to the instruction received by the reception unit (Para. [0019], “a detection system including at least one light detection unit configured for detecting time-dependent fluctuations of the intensity of the light response and generating data indicative of the DLS measurement”).
Regarding claim 19, Fine discloses The biological information measurement apparatus according to Claim 18, wherein the modification unit modifies at least one of the start time and the end time of the detection time period on each subject (Para. [0019], “a detection system including at least one light detection unit configured for detecting time-dependent fluctuations of the intensity of the light response and generating data indicative of the DLS measurement”).
Regarding claim 20, Fine discloses A non-transitory computer readable medium storing a program causing a computer to execute a process for measuring biological information, the process comprising (Abstract and entire document):
measuring a value representing oxygen concentration in blood of a subject (FIG. 18 and para. [0108], “As illustrated in FIG. 18, the oxygen saturation drops. Then, the breath was reactivated, illustrated by a restoration of the oxygen saturation. The graph demonstrates the behavior of ratio of R1/R2 during this experiment and reveals good correspondence between the ratio and the induced change of oxygen saturation.”);
and by referring to a change in the value measured, measuring as an oxygen circulation time within a predetermined time period with an end time thereof set to be later than a restart time of breathing of the subject from holding of breathing, a time duration from the restart time to a detection time of an inflection point of the value, wherein the detection time of the inflection point of the value is detected after the holding of breathing and after the restart time of breathing (FIG. 18 and para. [0108], “As illustrated in FIG. 18, the oxygen saturation drops. Then, the breath was reactivated, illustrated by a restoration of the oxygen saturation. The graph demonstrates the behavior of ratio of R1/R2 during this experiment and reveals good correspondence between the ratio and the induced change of oxygen saturation.”),
when a plurality of inflection points of the value has been detected during the predetermined time period, the second measurement unit measures as the oxygen circulation time a time duration from the detection time of the inflection point to the restart time, the inflection point being detected after the restart time and being smaller in value than remaining inflection points from among the plurality of infection points (FIG. 18 and para. [0108], “As illustrated in FIG. 18, the oxygen saturation drops. Then, the breath was reactivated, illustrated by a restoration of the oxygen saturation. The graph demonstrates the behavior of ratio of R1/R2 during this experiment and reveals good correspondence between the ratio and the induced change of oxygen saturation.”),
wherein each of the plurality of inflection points is a predetermined location where the oxygen concentration measured at the predetermined location changes from decreasing to increasing in response to the restart time of breathing (FIG. 18 and para. [0108], “As illustrated in FIG. 18, the oxygen saturation drops. Then, the breath was reactivated, illustrated by a restoration of the oxygen saturation. The graph demonstrates the behavior of ratio of R1/R2 during this experiment and reveals good correspondence between the ratio and the induced change of oxygen saturation.”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Fine (US 2014/0094666 A1) (hereinafter – Fine) in view of Huntsman et al. (US 4796634) (hereinafter – Huntsman).

Regarding claim 6, Fine discloses The biological information measurement apparatus according to Claim 2, Fine fails to disclose further comprising a notification unit that issues a warning if a length of the predetermined time period modified by the modification unit is not appropriate for measuring the oxygen circulation time.
However, in the same field of endeavor, Huntsman teaches further comprising a notification unit that issues a warning if a length of the predetermined time period modified by the modification unit is not appropriate for measuring the oxygen circulation time (Col. 2 line 66 – Col. 3 line 9, “instructs the operator at each step of the sequence and responds to the election of operator options with failsafe features that guard against the entry of invalid data and otherwise minimize operator error.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the apparatus as taught by Fine to include a warning or validation of correct entries as taught by Huntsman in order to failsafe against user error (Col. 2 line 66 – Col. 3 line 9, “instructs the operator at each step of the sequence and responds to the election of operator options with failsafe features that guard against the entry of invalid data and otherwise minimize operator error.”).
Regarding claim 7, Fine discloses The biological information measurement apparatus according to Claim 3, Fine fails to disclose further comprising a notification unit that issues a warning if a length of the predetermined time period modified by the modification unit is not appropriate for measuring the oxygen circulation time.
However, in the same field of endeavor, Huntsman teaches further comprising a notification unit that issues a warning if a length of the predetermined time period modified by the modification unit is not appropriate for measuring the oxygen circulation time (Col. 2 line 66 – Col. 3 line 9, “instructs the operator at each step of the sequence and responds to the election of operator options with failsafe features that guard against the entry of invalid data and otherwise minimize operator error.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the apparatus as taught by Fine to include a warning or validation of correct entries as taught by Huntsman in order to failsafe against user error (Col. 2 line 66 – Col. 3 line 9, “instructs the operator at each step of the sequence and responds to the election of operator options with failsafe features that guard against the entry of invalid data and otherwise minimize operator error.”).
Regarding claim 8, Fine discloses The biological information measurement apparatus according to Claim 4, Fine fails to disclose further comprising a notification unit that issues a warning if a length of the predetermined time period modified by the modification unit is not appropriate for measuring the oxygen circulation time.
However, in the same field of endeavor, Huntsman teaches further comprising a notification unit that issues a warning if a length of the predetermined time period modified by the modification unit is not appropriate for measuring the oxygen circulation time (Col. 2 line 66 – Col. 3 line 9, “instructs the operator at each step of the sequence and responds to the election of operator options with failsafe features that guard against the entry of invalid data and otherwise minimize operator error.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the apparatus as taught by Fine to include a warning or validation of correct entries as taught by Huntsman in order to failsafe against user error (Col. 2 line 66 – Col. 3 line 9, “instructs the operator at each step of the sequence and responds to the election of operator options with failsafe features that guard against the entry of invalid data and otherwise minimize operator error.”).
Regarding claim 9, Fine discloses The biological information measurement apparatus according to Claim 5, Fine fails to disclose further comprising a notification unit that issues a warning if a length of the predetermined time period modified by the modification unit is not appropriate for measuring the oxygen circulation time.
However, in the same field of endeavor, Huntsman teaches further comprising a notification unit that issues a warning if a length of the predetermined time period modified by the modification unit is not appropriate for measuring the oxygen circulation time (Col. 2 line 66 – Col. 3 line 9, “instructs the operator at each step of the sequence and responds to the election of operator options with failsafe features that guard against the entry of invalid data and otherwise minimize operator error.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the apparatus as taught by Fine to include a warning or validation of correct entries as taught by Huntsman in order to failsafe against user error (Col. 2 line 66 – Col. 3 line 9, “instructs the operator at each step of the sequence and responds to the election of operator options with failsafe features that guard against the entry of invalid data and otherwise minimize operator error.”).

Response to Arguments
Applicant’s arguments with respect to claims 1-15 and 17-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH A TOMBERS whose telephone number is (571)272-6851.  The examiner can normally be reached on M-TH 7:00-16:00, F 7:00-11:00(Eastern).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on 571-272-3672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/J.A.T./Examiner, Art Unit 3791                                                                                                                                                                                                        

/DEVIN B HENSON/Primary Examiner, Art Unit 3791